Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 1 of 19 PageID 777



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

HERAUD ST. LOUIS, LUIS
MACIAS-ARREDONDO,
THEOPHILUS BUCKNOR,
DORIVAL WILKENS, MARK
ANTHONY MONTAQUE,
ROMAINE ODEAN WILSON, and
LENNOX ROBINSON,

             Petitioners,

v.                                       Case No:   2:20-cv-349-FtM-60NPM

JIM MARTIN, in his official
capacity as Field Office Director,
Enforcement and Removal
Operations, Miami Field Office,
U.S. Immigration and Customs
Enforcement, et al.,

             Respondents.


     ORDER DENYING “VERIFIED PETITION FOR WRIT OF HABEAS
     CORPUS PURSUANT TO 28 U.S.C. § 2241 AND COMPLAINT FOR
            DECLARATORY AND INJUNCTIVE RELIEF”

      Petitioners, seven immigration detainees, filed a “Verified Petition for Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Complaint for Declaratory and

Injunctive Relief” on May 19, 2020. (Doc. 1, “Petition”). 1 This hybrid pleading


      1
        Petitioners attach the following exhibits in support of the Petition:
Declaration of Dr. Julie Deaun Graves (Doc. 1-1); Declaration of Joseph J. Amon,
Ph.D., MSPH (Doc. 1-2); Declaration of Francis L. Conlin (Doc. 1-3); Declaration of
Dr. Dora Schriro (Doc. 1-4); Declaration of Cassandra Paniahua (Doc. 1-5);
Declaration of Vilerka S. Bilbao (Doc. 1-6); Declaration of Roberto Cabrera Lopez
(Doc. 1-7); Declaration of Petitioner Heraud St. Louis (Doc. 1-8); Declaration of
Petitioner Theophilus Bucknor (Doc. 1-9); Declaration of Petitioner Wilkens Dorival
(Doc. 1-10); Declaration of Petitioner Mark Anthony Montaque (Doc. 1-11);
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 2 of 19 PageID 778



seeks Petitioners’ release because the conditions of the Petitioners’ confinement

expose them to an unreasonable risk of infection in violation of the Due Process

Clause. See generally (Doc. 1). Petitioners request no other form of injunctive

relief than release from their continued detention by Immigration and Custom’s

Enforcement (“ICE”). (Id. at 4, ¶ 5; 38-39). Respondents filed a “Response to

Petition for Habeas Corpus and Complaint” on May 31, 2020. (Doc. 34,

“Response”). 2 Petitioners filed a “Reply in Support of Certified Petition for Writ of

Habeas Corpus and Complaint on June 3, 2020. (Doc. 35, “Reply”). 3 The Court

permitted the parties to file supplemental declarations to reflect changed

circumstances since filing their Response and Reply. (Doc. 37). The Court




Declaration of Petitioner Lennox Robinson (Doc. 1-12); Declaration of Petitioner
Luis Macia Arredondo (Doc. 1-13); Declaration of Petitioner Romaine Odean Wilson
(Doc. 1-14); Declaration of Amoen Kacou with exhibits (Doc. 1-15).
      2Respondents   attach the following exhibits in support of the Response:
Supplemental Declaration of Assistant Field Office Director Cardell C. Smith dated
May 29, 2020 (Doc. 34-1); Declarations of Assistant Field Office Director Liana J.
Castano dated May 22, 2020 (Doc. 34-2), dated May 31, 2020 (Doc. 34-3), dated May
31, 2020 (Doc. 34-4) and dated June 4, 2020 (Doc. 34-5). Doc. 34-5 was filed
pursuant to the Court’s June 8, 2020 Order granting Joint Motion. See (Doc. 37).
      3Petitioners attach the following exhibits in support of the Reply:
Supplemental Declaration of Amien Kacou with ERO-U.S. Immigration and
Customs Enforcement and Removal Operations COVID-19 Pandemic Response
Requirement (Version 1.0, April 10, 2020) (Doc. 35-1); Supplemental Declaration of
Petitioner Theophilus Bucknor (Doc. 35-2); Supplemental Declaration of Petitioner
Romaine Odean Wilson (Doc. 35-3); Supplemental Declaration of Petitioner Lennox
Robinson (Doc. 35-4); Supplemental Declaration of Petitioner Mark Anthony
Montaque (Doc. 35-5); Supplemental Declaration of Petitioner Wilkens Dorival
(Doc. 35-6); Amended Supplemental Declaration of Petitioner Romain Odean Wilson
dated June 4, 2020 (Doc. 35-8); Second Supplemental Declaration of Amien Kacou
dated June 5, 2020 (Doc. 35-9). Docs. 35-8 and 35-9 were filed pursuant to the
Court’s June 8, 2020 Order granting Joint Motion. See (Doc. 37).



                                     Page 2 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 3 of 19 PageID 779



accepted the Brief of Amici Curiae Public Health and Human Rights Experts.

(Doc. 29, “Amici Brief”). After carefully considering the pleadings and other

submissions and, as more fully set forth below, the Court denies the Petition.

      I.     FACTUAL OVERVIEW

      Petitioners filed the Petition against the backdrop of the COVID-19 global

pandemic. At the time of the Petition’s filing, Petitioners were detained at Glades

County Detention Center in Moore Haven, Florida (“Glades”) or Baker County

Detention Center in MacClenny, Florida (“Baker”). The Petitioners each claim to

suffer from “preexisting medical conditions and/or age” that make them “highly

vulnerable to serious illness or death from COVID-19.” (Doc. 1, ¶ 1). Petitioners

argue that the conditions of their confinement at Glades and Baker increase their

risk of contracting COVID-19. (Id., ¶ 35). As relief, Petitioners ask the Court to

declare that Petitioners’ substantive due process rights have been violated and

order Petitioners released from continued detention by ICE. (Id. at 35-37).

      On May 26, 2020, the Court denied Petitioner’s Motion for Temporary

Restraining Order seeking immediate release. (Doc. 33). The Court concluded

Eleventh Circuit law prohibits release as a remedy for a conditions of confinement

claim. (Id. at 13). The Court alternatively concluded that Petitioners were

unlikely to prevail on their Fifth Amendment due process claim. (Id. at 14-15).

      Neither party denies the seriousness of COVID-19, its contagiousness, or that

it poses unique challenges to officials tasked with operating facilities who house

large groups of people in close quarters such as prisons or jails. (See Docs. 1-4; 1-




                                      Page 3 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 4 of 19 PageID 780



15; 29). Other courts have addressed the impact of COVID-19 at various ICE

detention facilities. The Central District of California – besides ordering injunctive

relief against ICE – certified a subclass of all ICE detainees throughout the entire

country whose disabilities place them at heightened risk of severe illness and death

upon contracting the COVID-19 virus. Fraihat v. U.S. Immigration & Customs

Enf't, No. EDCV 19-1546-JGB (SHK), 2020 WL 1932570, at *28 (C.D. Cal. Apr. 20,

2020). The Fraihat court required ICE to “make timely custody determinations for

detainees with Risk Factors, per the latest Docket Review Guidance. In making

their determinations, Defendants should consider the willingness of detainees with

Risk Factors to be released, and offer information on post-release planning, which

Plaintiffs may assist in providing.” Id. at *29. All but one of the Petitioners have

been identified as a member of the Fraihat subclass and are part of the ICE’s

“chronic care clinic” and are “evaluated on a routine basis.” (Doc. 34-3, ¶ 27).

      The impact caused by the COVID-19 virus and the facts attendant to this

case are evolving on a weekly, if not daily basis. Since the Petition’s filing, ICE

transferred two of the Petitioners out of Baker and Glades. Since the Petition’s

filing, at least one Petitioner has tested positive for COVID-19. Since the Petition’s

filing, ICE implemented new procedures and protocols to address COVID-19 at its

facilities, including Baker and Glades; nonetheless ICE was subjected to a

preliminary injunction issued by the Southern District of Florida concerning its

oversight and management of its facilities at Glades, Krome, and Broward

Transition Center. See Gayle v. Meade, No. 20-21553-CIV, 2020 WL 3041326, at




                                     Page 4 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 5 of 19 PageID 781



*23 (S.D. Fla. June 6, 2020). The Gayle court also certified as a class all civil

immigration detained individuals held at Krome, Glades and Broward Transition

Center “when the action was filed, 4 since the action was filed, or in the future.” Id.

All Petitioners appears to be part of the class certified by the Gayle court.

Recognizing the state of affairs in this case will never be stagnant, the Court takes

a snapshot as of this date to delineate the current facts to rule on this matter.

      A.      Petitioners

      Heraud St. Louis is a native of the Bahamas and a citizen of Haiti, who was

detained by DHS in February 2019 and confined at Glades. (Doc. 34-2, ¶ 25). The

Twentieth Judicial Circuit Court convicted St. Louis for possession of cocaine,

marijuana, driving while license suspended or revoked (habitual revocation) in case

no. 18-016574. (Id.). DHS charged St. Louis with removability under Section

237(a)(2)(B)(i) for a conviction for a controlled substance violation. (Id.). St. Louis’

appeal before the Board of Immigration Appeals remains pending. (Id.).

      St. Louis is 40 years old and alleges to suffer from diabetes, high blood

pressure and kidney failure. (Doc. 1, ¶ 8.). ICE identified St. Louis as a Fraihat v.

ICE subclass member and he has undergone a custody determination, but ICE

determined St. Louis would remain in custody because he is subject to mandatory

detention under Section 236(c) of the Immigration and Nationality Act (“INA”), 8

U.S.C. § 1226(c). (Doc. 34-2, ¶ 26). On May 20, 2020, ICE transferred custody of

St. Louis to the Lee County Sheriff based upon an outstanding state warrant. (Id.,


      4   The Petition in Gayle was filed on April 13, 2020.



                                      Page 5 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 6 of 19 PageID 782



¶ 27). ICE has placed a detainer on St. Louis. (Id.). Despite his transfer, it

appears St. Louis would also be a member of the Gayle v. Meade class because he

was detained at Glades when the case was filed.

      Macias-Arredondo is a native and citizen of Colombia, who was paroled

into the United States in 2018. (Doc. 34-2, ¶ 34). On February 11, 2020, DHS

detained and processed Macias for Expedited Removal under 8 U.S.C. § 1225(b)(1).

(Id.). DHS charged Macias as an arriving alien under Section 8 U.S.C. §

1182(a)(7)(A)(i)(I), as an intending immigrant without a proper admission

document. (Id.). Macias has a federal conviction for Possession with Intent to

Distribute a Quantity of Cocaine. (Id., ¶ 35). A hearing on Macias application for

relief from removal was scheduled for June 8, 2020. (Id.).

      Macias is 41 years old and claims to be a former smoker who suffers from

hypertension and to have had past hospitalizations for spinal disorders. (Doc. 1, ¶

9); Doc. 1-13). ICE has not identified Macias as a subclass member in Fraihat v.

ICE and disputes that Macias has a documented history of surgery, hypertension

diagnosis or smoking. (Doc. 34-2, ¶ 36). ICE states that Macias’ last blood

pressure reading at Glades was normal (118/80) but does not provide the date the

blood pressure was recorded. (Id.). ICE provided Macias’ attorney of record with

the documentation required for Macias to apply for parole. (Id.). Petitioners do

not state whether Macias submitted the paperwork. Macias would be a member of

the Gayle v. Meade class.




                                    Page 6 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 7 of 19 PageID 783



      Theophilus Bucknor is a native and citizen of Nigeria, who DHS detained

in March 2020 and has been confined at Baker since April 29, 2020. (Doc. 1, ¶ 10).

Before April 29, 2020, Buchnor was detained at Glades. (Id.). DHS charged

Bucknor as removable under section 237(a)(2)(E)(i) of the INA as an alien who after

admission had been convicted of a crime of domestic violence, a crime of stalking, or

a crime of child abuse, child neglect, or child abandonment. (Doc. 34-1, ¶ 27). On

November 21, 2018, the Board of Immigration Appeals dismissed Bucknor’s appeal,

and his removal order became final. (Id.). Bucknor claims he moved to reopen his

removal case, which remains pending. (Doc. 35-2, ¶ 13).

      Bucknor is 62 years old and alleges to suffer from type-II diabetes. (Doc. 1-

9). ICE identified Bucknor as a subclass member in Fraihat v. ICE and he has

undergone a custody determination. (Doc. 34-1, ¶ 28). Bucknor remains detained

under 8 U.S.C. § 1231(a)(2), is being processed for removal, and ERO has a pending

request for a travel document. (Id.). Despite being confined in Baker, it appears

Bucknor would be a member of the Gayle v. Meade class because he was detained at

Glades when the case was filed.

      Wilkens Dorival is a native and citizen of Haiti, who DHS detained in

March 2020 and confined at Baker from April 29, 2020, until his transfer to Krome

Service Processing Center on May 15, 2020. (Doc. 1, ¶ 11; Doc. 34-1, ¶¶ 37-40).

The Circuit Court in the Ninth Judicial Circuit convicted Dorival for various

offenses on these dates: June 15, 2012 (case no. 11-CF-015481), June 15, 2012

(case no. 11-CF-015738), June 28, 2012 (case no. 12-CF-005924), June 28, 2012




                                     Page 7 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 8 of 19 PageID 784



(case no. 12-CF-005924), November 27, 2012 (case no. 12-MM-010019), and March

11, 2015 (case no. 14-CF-010681). (Doc. 34-1, ¶¶ 30-34). Recently, on May 16,

2019, Dorival was convicted for the offenses of Battery on a Law Enforcement

Officer, Possession of Three Grams or Less of Synthetic Cannabis, and Possession of

Drug Paraphernalia, in violation of §§ 784.07(2)(B), 893.13(6)(B) and 893.147(1),

Florida Statutes, for which he was sentenced to fifteen months of incarceration.

(Id., ¶ 35). DHS charged Dorival as removable under sections 237(a)(2)(A)(ii),

237(a)(2)(B)(i), and 237(a)(2)(A)(iii) of the INA, as an alien convicted of two or more

crimes involving moral turpitude not arising out of a single scheme of criminal

misconduct, as an alien convicted of a controlled substance other than a single

offense involving possession for one’s own use of 30 grams or less of marijuana, and

as an alien convicted of an aggravated felony as defined under section 101(a)(43)(F)

of the INA. (Id., ¶ 37). On August 26, 2019, an immigration judge sustained the

three charges of removability. (Id., ¶ 38). ICE transferred Dorival from Baker to

Krome’s Special Processing Center (“Krome”) on May 15, 2020 for his June 5, 2020

hearing before an immigration judge. (Id., ¶¶ 38, 40).

         Dorival is 24 years old and claims to suffer from high blood pressure, obesity,

anxiety, major depressive disorder, and schizophrenia. (Doc. 1, ¶ 11.; Doc. 1-10).

ICE identified Dorival as a subclass member in Fraihat v. ICE and he has

undergone a custody determination. (Doc. 34-1, ¶ 39). Dorvil remains detained

under 8 U.S.C. § 1226(c). (Id.). Dorival would be a member of the Gayle v. Meade

class.




                                       Page 8 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 9 of 19 PageID 785



      Mark Anthony Montaque is a native and citizen of Jamaica and has been

detained at Glades since February 4, 2020. (Doc. 34-2, ¶ 32). In 2020, the circuit

court in Hillsborough County convicted Montaque of offense of child neglect in case

no. 17-CF-002401. (Id.). DHS charged Montaque on February 3, 2020, with

removability under Section 237(a)(2)(E) of the INA, as amended, based upon his

prior conviction for a crime of child abuse, neglect or abandonment. (Id.).

Montaque filed a continuance for review of his Notice to Appear, and his case was

rescheduled for June 8, 2020. (Id.).

      Montaque is 54 years old and claims to suffer from emphysema and is HIV

positive. (Doc. 1, ¶ 12; Doc. 1-11). ICE identified Montaque as a subclass member

in Fraihat v. ICE and he has undergone a custody determination, but ICE

determined Montaque will remain in custody because he is subject to mandatory

detention under 8 U.S.C. § 1226(c). (Id., ¶ 33). Montaque would be a member of

the Gayle v. Meade class.

      Lennox Robinson is a native and citizen of Jamaica, who was admitted to

the United States as a lawful permanent resident. (Doc. 34-2, ¶ 30). In July 2019,

Robinson was convicted of Carrying a Concealed Firearm in Broward County,

Florida, for which he received an 11-month term of probation. (Id.). In December

2019, DHS detained Robinson and confined him at Glades charging him with

removability under Section 237(a)(2)(C), based upon his conviction after admission

for a firearms offense. (Id.). On January 22, 2020, an immigration judge

determined Robinson is ineligible for a custody redetermination because his




                                       Page 9 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 10 of 19 PageID 786



 criminal conviction makes him subject to mandatory detention under Section 236(c)

 of the INA. (Id.). Robinson is scheduled to appear before an immigration judge

 for a hearing on his applications for relief from removal on July 1, 2020. (Id.).

       Robinson is 26 years old and alleges to suffer from moderate to severe asthma

 for which he has past hospitalizations. (Doc. 1, ¶ 13; Doc. 1-12). ICE identified

 Robinson as a subclass member in Fraihat v. ICE and he has undergone a custody

 determination, but ICE determined Robinson will remain in custody because he is

 subject to mandatory detention under Section 236(c) of the INA. (Doc. 34-2, ¶ 31).

 Robinson would be a member of the Gayle v. Meade class.

       Romaine Odean Wilson is a native and citizen of Jamaica and has been

 confined at Glades since October 2019. (Doc. 34-2, ¶ 28). In 2014, Wilson was

 convicted of attempted Robbery with a Weapon in Broward County and sentenced to

 five years’ probation. (Id.). In 2019, Wilson was convicted of Dealing in Stolen

 Property and False Verification of Ownership to Pawn Broker in Broward County.

 (Id.). In October 2019, DHS served Wilson with a Notice to Appear, charging him

 with removability under Section 237(a)(2)(A)(ii) for his convictions for two or more

 crimes involving moral turpitude not arising out of a single scheme of criminal

 misconduct. (Id.). On April 20, 2020, an immigration judge sustained the charge,

 and denied Wilson’s applications for relief from removal. (Id.). Petitioner did not

 appeal his case, which became final on May 21, 2020. (Id.).

       Wilson is 26 years old and alleges to suffer from grand mal seizures. (Doc. 1,

 ¶ 13; Doc. 1-14). ICE identified Wilson as a subclass member in Fraihat v. ICE and




                                      Page 10 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 11 of 19 PageID 787



 he has undergone a custody determination, but ICE determined Wilson will remain

 in custody because he is subject to mandatory detention under 8 U.S.C. § 1231.

 (Id., ¶ 29). Medical staff at Glades informed Wilson he tested positive for COVID-

 19 on June 4, 2020. (Doc. 36-2, ¶ 2). Wilson would be a member of the Gayle v.

 Meade class.

         B.     The ICE Facilities:    Baker, Glades, and Krome

       As of this Order, Petitioners Macias, Montaque, Robinson and Wilson remain

 confined at Glades. Petitioner Bucknor is confined at Baker and Petitioner Dorival

 is confined at Krome SPC. Respondents attest to the efforts and protocols

 implemented to minimize the spread of COVID-19 at each facility. See (Docs. 34-1,

 34-2, 34-3 and 34-4). All three facilities have implemented measures to reduce

 their population. As of May 29, 2020, Baker was operating at 69% of capacity and

 had zero suspected or confirmed cases of COVID-19 among detainees and staff.

 (Doc. 34-1, ¶¶ 14-15). As of May 30, 2020, Krome and Glades were operating at

 60% and 69% capacity, respectively. (Doc. 34-3, ¶ 13, Doc. 34-4, ¶ 6). ICE has

 tried to try to achieve social distancing at each facility. (Docs. 34-1, ¶ 17; 34-2, ¶¶

 15-16; 34-3, ¶¶ 14-18; and 34-4, ¶ 8). ICE requires staff to wear masks and issues

 masks to the detainees, which can be exchanged as needed. (Doc. 34-1, ¶¶ 16, 22;

 34-2, ¶¶ 20; and 34-3, ¶¶ 23, 28-30). And, ICE has increased sanitation efforts and

 frequency. (Docs. 34-1, ¶ 16; 34-2, ¶ 17; and 34-3, ¶ 19). Other procedures

 implemented include: restricting social visits, suspending gatherings such as church

 services, providing detainees with personal hygienic items without cost, screening




                                       Page 11 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 12 of 19 PageID 788



 all staff and vendors who enter the facilities and requiring them to wear personal

 protective equipment, and posting educational flyers about the virus in English and

 Spanish throughout the facilities. (Docs. 34-1, ¶¶ 16, 17-22; 34-2, ¶¶ 18-22; and 34-

 3, ¶¶ 23, 28-30). Further, all staff entering the facilities are subject to screening,

 including temperature readings, must wear PPE, and must regularly use hand-

 sanitizer. (Docs. 34-1, ¶ 20; 34-2, ¶¶ 19- 20; and 34-3, ¶¶ 22-23).

       Despite these efforts, there were 61 confirmed positive cases of COVID-19

 among detainees and 11 cases among Sheriff deputies as of June 4, 2020 at Glades.

 (Doc. 36-2, ¶ 4; Doc. 34-5, ¶ 5). Consistent with the established protocols, 320

 detainees were being cohorted until June 15, 2020. (Doc. 34-5, ¶ 5). Due to the

 uptick in confirmed COVID-19 positive cases, Glades in not accepting new detainees

 and is not accepting transfers. (Id., ¶ 6). As of May 30, 2020, Krome had

 identified 2 confined COVID-19 detainee cases and 12 staff cases. (Doc. 34-3, ¶ 12).

 Because of the positive cases and consistent with protocols, 5 groups of detainees

 were being cohorted at Krome. (Id.).

       II.    ANALYSIS

              A.     Jurisdiction

       Petitioners allege subject matter jurisdiction under 28 U.S.C. § 1331 (federal

 question), 28 U.S.C. § 1343 (original jurisdiction), 5 U.S.C. § 702 (waiver of

 sovereign immunity), 28 U.S.C. § 2241 (habeas jurisdiction), and Article I, Section 9,

 Clause 2 of the United States Constitution (the Suspension Clause). (Doc. 1, ¶ 6).

 Notably, Petitioners paid the requisite filing fee for a habeas action, not a civil




                                       Page 12 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 13 of 19 PageID 789



 rights action. See (Receipt No. 113A-16804143). The Court finds jurisdiction

 under 28 U.S.C. §§ 1131, 2241.

               B.     Mootness

       Respondents argue the Court lacks jurisdiction over the claims brought by

 Petitioners St. Louis and Dorival, both of whom have been transferred since the

 Petition’s filing. (Doc. 34 at 5). Petitioners dispute that the Petition is moot as to

 St. Louis because ICE has lodged a detainer against St. Louis. (Doc. 35 at 9, n.

 11). 5 As noted above, St. Louis is confined in the Lee County Jail and is in the

 legal and physical custody of the Lee County Sheriff. Dorival is confined in Krome

 but remains under the physical and legal custody of ICE. The Court finds the

 Petition is moot as to St. Louis, but not as to Dorival. Jurisdiction attaches upon

 the initial filing for habeas corpus relief and jurisdiction is not destroyed upon

 transferring petitioner and custodial change.

       Once the court has acquired jurisdiction in a habeas corpus proceeding,
       such jurisdiction continues until the court has performed all acts
       necessary to grant all relief as is indicated in its jurisdictional power.
       Even the release of the prisoner from custody prior to completion of
       proceedings on the application, or transfer of custody to another person
       or place, will not divest the court of jurisdiction.

 39 C.J.S. Habeas Corpus § 285 (Feb. 2020), citing inter alia, Ex parte Catanzaro,

 138 F.2d 100, 101 (3d Cir. 1943) (“[W]e do not believe that passing about of the body

 of a prisoner from one custodian to another after a writ of habeas corpus has been

 applied for can defeat jurisdiction of the Court to grant or refuse the writ on the




       5
           Petitioners do not address the issue of mootness as to Dorival.



                                       Page 13 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 14 of 19 PageID 790



 merits of the application.”). The Supreme Court reaffirmed the continuing

 jurisdiction of the court once the habeas rule is satisfied. “Endo 6 stands for the

 important but limited proposition that when the Government moves a habeas

 petitioner after she properly files a petition naming her immediate custodian, the

 District Court retains jurisdiction and may direct the writ to any respondent within

 its jurisdiction who has legal authority to effectuate the prisoner's release.”

 Rumsfield v. Padilla, 542 U.S. 426, 441 (2004). Respondents state ICE transferred

 Dorival to Krome for his upcoming hearing before an immigration judge. The

 Court takes judicial notice that Dorival would be included in the class certified by

 the Southern District in Gayle v. Meade challenging the conditions of confinement

 at Krome. Thus, the Court finds ICE’s transfer of Dorival to Krome does not

 destroy this Court’s jurisdiction to the extent he seeks release as the sole form of

 injunctive relief from this Court.

       St. Louis is now in both legal and sole physical custody of the State of

 Florida. However, St. Louis predicates the basis of his illegal detention while in




       6   Ex parte Mitsuye Endo 323 U.S. 283, 304-306 (1944). In Endo, a
 Japanese-American citizen was interned in California by the War Relocation
 Authority (WRA) and sought relief by filing a § 2241 petition in the Northern
 District of California, naming as a respondent her immediate custodian.
 Subsequent to filing the petition, the Government moved Endo to Utah. The
 Supreme Court held, although the prisoner's immediate physical custodian was no
 longer within the jurisdiction of the Northern District, the Northern District
 “acquired jurisdiction in this case and that [Endo's] removal . . . did not cause it to
 lose jurisdiction where a person in whose custody she is remains within the
 district.” Id. at 306. The Court held under these circumstances, the assistant
 director of the WRA, who resided in the Northern District, would be an “appropriate
 respondent” to whom the District Court could direct the writ. Id. at 304-305.



                                      Page 14 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 15 of 19 PageID 791



 ICE’s custody stemmed from the conditions of his confinement while at Glades.

 Since St. Louis is no longer confined at Glades, he is not subject to the conditions of

 which he complains. Thus, the Petition no longer present a case or controversy and

 the Petition is moot as to St. Louis. Spears v. Thigpen, 846 F.2d 1327, 1328 (11th

 Cir. 1988) (“absent class certification” claims seeking injunctive relief for conditions

 of detainee’s confinement are moot once detainee is transferred to different facility).

              C.     Release is Not Appropriate Relief

       Not one Petitioner disputes the validity of their underlying prior convictions

 or disagree that they are subject to mandatory detention by ICE. Instead,

 Petitioners contend that their confinement during the period necessary to effectuate

 or challenge their removal violates their substantive Fifth Amendment rights

 because the current conditions of their confinement arguably subject them to

 increased risk of death which amounts to punishment and illegal detention. The

 crux of the issue is whether release is an available form of relief for a conditions of

 confinement claim. Petitioners insist this is not merely a conditions case. (Doc. 35

 at 9). However, the litany of their complaints belies this assertion. See generally

 (Docs. 1, 35). In its Order denying Petitioners’ motion for a temporary restraining

 order, the Court found release was not an appropriate form of relief for a conditions

 case. See (Doc. 33 at 13).

       The Court finds Petitioners have presented no authority for this Court to

 deviate from its prior holding. The Supreme Court, while not foreclosing habeas

 relief for a conditions of confinement claim, has refused to recognize it as a proper




                                       Page 15 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 16 of 19 PageID 792



 vehicle to obtain such relief. Bell v. Wolfish, 441 U.S. 520, 526 n. 6 (1979) (“Thus,

 we leave to another day the question of the propriety of using a writ of habeas

 corpus to obtain review of the conditions of confinement, as distinct from the fact or

 length of the confinement itself.”). Recognizing this dictum, the Eleventh Circuit

 opined that even if a prisoner proves his treatment violates the Eighth Amendment

 in a habeas corpus action, he “is not entitled to release” as relief. Gomez v. U.S.,

 899 F.2d 1124, 1125-26 (11th Cir. 1990) (citations omitted). The Eleventh Circuit

 reiterated that “[c]laims challenging the fact or duration of a sentence fall within

 the ‘core’ of habeas corpus, while claims challenging the conditions of confinement

 fall outside of habeas corpus law.” Vaz v. Skinner, 634 F. App'x 778, 781 (11th Cir.

 2015) (citations omitted). Petitioners do not cite to any precedential authority for

 this Court to find contrary to Gomez and Vaz or the dictum in Bell. Thus, the

 Court finds release under § 2241 unavailing when the alleged constitutional

 violation is predicated upon the conditions of a petitioner’s confinement. See, e.g.,

 Matos v. Lopez Vega, No. 20-CIV-60784-RAR, 2020 WL 2298775 (S.D. Fla. May 6,

 2020); Vasquez v. Vega, No. 20-60959-CIV-DIMITROULEAS, 2020 US DIST Lexis

 93830 (S.D. Fla. May 27, 2020); Djadju v. Vega, No. 20-61060-CIV-

 DIMITROULEAS, 2020 BL 225243 (S.D. Fla. June 15, 2020); Buford v. Warden,

 FCC Colemen - USP I, No. 5:20-CV-171-Oc-39PRL, 2020 WL 3051316, at *2 (M.D.

 Fla. June 8, 2020).




                                      Page 16 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 17 of 19 PageID 793



 D.     The Conditions Do Not Violate Petitioners’ Due Process Rights

        Petitioners claim their continued detention by ICE amounts to

 unconstitutional punishment. (Doc. 35 at 4-6). Essentially, Petitioners contend

 that because Respondents have not cured all the deficient conditions, and arguably

 cannot correct all deficiencies, release is the only remedy. (Id. at 7-9). As

 evidence, Petitioners point to the escalating number of positive COVID-19 cases at

 Krome and Glades despite Respondents’ protocols and efforts to contain and prevent

 the spread of the virus. (Id. at 9). Further, Petitioners claim that the conditions

 cannot be cured because social distancing is impossible due to the inherent nature

 of the facilities.

        The Court finds the Eleventh Circuit's recent COVID-19 conditions of

 confinement decision in Swain v. Junior, No. 20-11622, 2020 WL 3167628 (11th Cir.

 June 15, 2020) instructive. Although noting that the Fourteenth Amendment

 “technically” governs pretrial detainees claims, the Court recognized the pretrial

 detainees’ conditions of confinement claim nonetheless is evaluated under the

 Eighth Amendment’s deliberate indifference standard. Id. at *5. This standard

 requires a party to show both that the conditions to which he is subjected pose a

 substantial risk of serious harm and that official disregards the risks and fails to

 take reasonable measures to abate the harm. Farmer v. Brennan, 511 U.S. 825,

 835 (1994)

        Similar to the facts in Swain, Respondents do not dispute their awareness of

 the seriousness of COIVD-19 but argue there is no evidence they have disregarded




                                      Page 17 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 18 of 19 PageID 794



 the risk or have the culpable state of mind necessary to hold them liable. See (Doc.

 34 at 9-11). The Court agrees. After considering that the virus has spread, social

 distancing is not an attainable goal, and crediting the sporadic instances of

 noncompliance with certain protocols Petitioners identify in their respective

 declarations and supplemental declarations, the Court nonetheless finds the facts

 before the Court fall far short of the demonstrating deliberate indifference under

 the Eighth Amendment or an intent to punish under the Fifth Amendment. The

 Court must look at the Respondents’ “entire course of conduct.” Swain, 2020 WL

 3167628, at *7. Neither the fact that the virus has spread nor that social

 distancing is not conceivable demonstrate “indifference, let alone deliberate

 indifference” in light of the reasonable actions implemented by Respondents. 7 See

 id. As detailed above and in the Respondents’ declarations and supplemental

 declarations, Respondents quickly implemented numerous precautionary measures

 to halt the introduction and spread of the virus. Measures have been adjusted as

 circumstances have changed. Presumably, measures will be further modified and

 enhanced to comply with the Gayle v. Meade preliminary injunction.

 Gayle, 2020 WL 3041326, at *23. Based on the foregoing, the Court finds

 Respondents have not violated Petitioners’ constitutional rights and denies the

 Petition.


       7  Petitioners graphically characterizes the facilities as promoting “lethal
 petri-dish conditions.” (Doc. 35 at 5). This suggestion is absurd. Detainees are
 not in “glass bubble” without any interaction with staff. Countless numbers of staff
 interact with detainees at the facilities and arguably are subjected to these same
 conditions.



                                      Page 18 of 19
Case 2:20-cv-00349-TPB-NPM Document 43 Filed 06/26/20 Page 19 of 19 PageID 795



       Accordingly, it is hereby

       ORDERED, ADJUGED, and DECREED:

       1.     The Petition (Doc. 1) is DISMISSED AS MOOT as to Petitioner St.

              Louis.

       1.     The Petition (Doc. 1) is DENIED and this action is DISMISSED as to

              the remaining Petitioners.

       2.     The Clerk shall enter judgment, deny all motions as moot and close

              this case.

       DONE and ORDERED in Chambers, in Fort Myers, Florida, this 26th day

 of June, 2020.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




 FTMP-1
 Copies:
 Counsel of Record




                                    Page 19 of 19
